Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
   Capomaggio (9,642,096) is cited to show a system which is considered pertinent to the claimed invention.

3. Claims 1-20 are allowed.
For claims 1-20, the prior art fails to teach a combination of calculating a target output energy based on a communications channel; obtaining a first average output energy corresponding to a previous period having a duration substantially equal to the measurement period; calculating a second average output energy by low-pass-filtering the target output energy and the first average output energy; and limiting the transmission power of the wireless communications device based on an energy margin between the output energy limit and the second average output energy.


4.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171. The examiner can normally be reached Monday to Friday 5:30 AM to 3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476